
	

114 HR 3966 IH: To provide transportation of dependent patients relating to obstetrical anesthesia services.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3966
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide transportation of dependent patients relating to obstetrical anesthesia services.
	
	
		1.To provide transportation of dependent patients relating to obstetrical anesthesia services
 (a)In generalSection 1040(a)(2) of title 10, United States Code, is amended by striking subparagraph (F). 